DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a method for recovery of platinum group metals from spent catalysts having all the steps as claimed in combination. The closest prior art of record to claim 1 is the combination of Dubrovsky (US 5104445) and Murray (US 3021209) as applied in the action dated 12/06/2021. Dubrovsky teaches a process for extracting precious metals including Pt, Pd, Rh, Ir, Ru, and Os from finely ground, precious metal-containing ore. Dubrovsky teaches contacting a mixture of the finely ground ore, a solid chloride salt, and an inert silica material with a chlorine-containing gas at an elevated temperature followed by contacting the mixture with an oxygen-containing gas, and cooling to obtain a solid chlorinated ore/salt mixture. Murray discloses a method of removing platinum from deactivated platinum-containing catalytic composites by reacting alumina-platinum composites with solid aluminum chloride. In the remarks filed 03/06/2022, Applicant discussed differences between the reaction steps of the extraction process of Dubrovsky and the instant platinum group metal recovery method, particularly, the presence of a chlorinating gas in Dubrovsky and the inclusion of silica as an inert filler material in the mixture of platinum group metal-containing material and solid chloride salt. The platinum group metal-containing material in Dubrovsky is reacted with the chlorinating gas to form a chlorinated ore/salt mixture and the silicon-containing material of inert silica is not activated and reacted with the platinum group metal-containing material. As such, Dubrovsky does not reasonably teach or suggest a step of reacting platinum group metals with a solid chlorine-containing material and a solid silicon-containing material to provide a volatile platinum group metal-containing chloride product as required in the instant claim 1. The Examiner agrees that the reaction mechanism in the instant method is patentably distinct from that of Dubrovsky. Murray is only cited for teaching deactivated platinum-containing catalysts as starting materials for platinum metal recovery methods involving reactions with solid metal chlorides. Further search and review of the prior art did not yield references suitable to anticipate or render obvious the instant recovery method whether taken in combination with Dubrovsky and Murray, or alone. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736